Citation Nr: 1823862	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board previously remanded this matter in June 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board must remand this matter for further development.

Subsequent to the June 2015 Board remand, the RO was directed to obtain a VA opinion regarding whether the Veteran's service-connected lung cancer has caused or aggravated the Veteran's COPD.  The August 2015 VA examiner opined that spread of the tumor may cause blockage of the air and result in shortness of breath.  Pleural fluid compresses the lung resulting in shortness of breath.  While this is a difficult question to answer, from the disability standpoint COPD and lung cancer are two separate diseases.  The Board finds this opinion inadequate as it only addresses whether the Veteran's lung cancer causes COPD, not whether it aggravates COPD.  In addition, it does not address whether the Veteran's lung cancer treatment may have aggravated the Veteran's COPD.  

Finally, there is a private medical treatment note dated February 2015 that appears cut off.  This treatment note mentions the Veteran's chemoradiation therapy and COPD, but it is unclear whether the private physician provides any opinion on any relationship between the Veteran's lung cancer, including treatment, and COPD.  Thus, a remand is necessary to obtain a new VA opinion and for the RO to attempt to obtain a clearer copy of this medical treatment note, if possible.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Then forward the claims file and a copy of this remand to the August 2015 VA examiner, if possible, or an appropriate substitute.  All pertinent evidence should be provided to the examiner and additional VA examination should be provided if deemed necessary.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current COPD was aggravated by his service-connected lung cancer or by the methods of treatment of his lung cancer.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the low back and/or right knee disability before the onset of the aggravation.

The examiner should provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to mere speculation, the examiner should explain why a definitive opinion cannot be provided.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative a reasonable opportunity to respond.  Then return the matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




